McCarthy, J.
The decisions are uniform that disbursements as allowed by law were always allowed by law as costs to the party entitled' to recover costs.
They cannot, as in this case, exceed the damages. Code Civ. Proc. § 3228, subd. 3.
We are clear that the justice erred in allowing the insertion of the disbursements in this case.
The plaintiff, having recovered six cents damages, was only entitled to six cents costs, no matter what might be his disbursements.
The order appealed from should, therefore, be reversed, and the clerk’s taxation reinstated and affirmed.
Ehrlich, Ch. J., and Van Wyck, J., concur.
Order reversed and the clerk’s taxation reinstated and affirmed.